ALLOWANCE

Withdrawn Objection/Rejection
The rejection of claim 1 under 35 U.S.C. 102(a)(1) base upon a public use or sale or other public availability of the invention has been withdrawn in light of the certified foreign priority documents received 24 February 2022. 

Priority
 The present application filed on 7 September 2021, claims priority to European Community Plant Variety Office (CPVO) application 2020/2259 filed on 21 September 2020.  

Acknowledgment is made of applicant’s foreign priority and receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant states that the term “introduction” as disclosed on the prior art website does not imply sale to the public and that any distribution of plant material from the inventor, or assignee of the inventor, to a commercial nursery from 2019 onward was under the purview of a Plant License agreement.  Under the agreement, the greenhouse receiving the claimed plant would have been permitted to multiply the new variety to commercial quantities, but not sell any plants to the public. Given the timeframe needed to multiply and grow, the plant could not have been sold to the public prior to May of 2021. [response pages 1-2].
Applicant submitted copies of the certified foreign priority documents on 24 February 2022. The CPVO application 2020/2259 was filed on 21 September 2020. In the CPVO application, Applicant states that the variety had been sold in Denmark on October 1 2019 (01/10/2019-European style date listed in CPVO). This disclosure of sale falls under the 35 U.S.C. 102(b)(1)(A) exception and therefore is not considered prior art. 
The claim is deemed free of the prior art given the failure of the prior art to disclose that the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public, or that the claimed invention as a whole would have been obvious, before the effective filing date of the claimed invention.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on Monday-Friday 8am to 5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/Examiner, Art Unit 1661